 

Case 1:19-cv-00715-LO-IDD Document 118 Filed 10/21/19 Page 1 of 2 PagelD# 1082

Case 1:19-cv-00575-LO-IDD Document 59 Filed 06/25/19 Page 3 of 76 PagelD# 728

AO 440 (Rev, 06/12) Suramons in a Civil Action
SS

UNITED STATES DISTRICT COURT

 

 

 

for the
Eastern District of Virginia
Juul Labs, Inc.,
)
)
Piaintiff(s) )
v. , Civil Action No. 1:19-cv-00575(LO/IDD)
The Unincorporated Asscciations Identified in )
Schedule A, )
)
)
Defendant(s) )

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Sameeh Alhmad
1225 Cross Creek Circle, Apt. G2,
Greenville, North Carolina 27834

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P, 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attomey,
whose name and address are:

Monica Riva Talley

Sterne Kessler Goldstein & Fox, P.L.L.C.
1100 New York Ave., N.W., Suite 600
Washington, DC 20005-3934

If you fail to respond, judgment by default will be entered against you for the reltef demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT
{Sz Digitally signed by Anitra
: Chastine
Date: 6/25/2019 wy Date: 2019.06.25 09:25:49 -04'00'

 

Signature of Clerk or Deputy Clerk
Case 1:19-cv-00715-LO-IDD Document 118 Filed 10/21/19 Page 2 of 2 PagelD# 1083

Case 1:19-cv-00575-LO-IDD Document 59 Filed 06/25/19 Page 4 of 76 PagelD# 729

AO 440 (Rev, 06/12) Summons in a Civil Action (Page 2)
Civil Action No. 1:19-cv-00575 (LO/IDD)

PROOF OF SERVICE
(This section should not be filed with the court untess required by Fed. R. Clv. P. 4 ())

This summons for (name of individual and tile, fany) a M gp h AA h Ma d
was received by me on (date), u ly | ( } 9 O{ .

I personally served the summons on the individual at @lacey =O} Ju Misty Plum CH,
J a

Fork NUN, SC 2ATIS on (date) uly 1, ZONA 3 oF

CG I left the summons at the individual's residence or usual place of abede with (name}
, a person of suitable age and discretion who resides there,
on (date) , and mailed a copy to the individual's last known address; or

 

 

CJ J served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)
on (date) ;or

 

© I returned the summons unexecuted because $or

© Other (specify:

My fees are $ for travel and $ for services, for a total of $ 0.00 .

| declare under penalty of perjury that this information is true.

Date: “1- (2-{(9

 

Server's signature

Cedric Caldwell

Printed name and tlle

 

PoBox 251) Rock Hil), SC 24730

Server's address

Additional information regarding attempted service, etc:
